                                                       Sloan R. Simmons, SBN 233752
                                                     1 Alyssa R. Bivins, SBN 308331

                                                     2 LOZANO     SMITH
                                                       One Capitol Mall, Suite 640
                                                     3 Sacramento, CA 95814
                                                       Telephone: (916) 329-7433
                                                     4 Facsimile: (916) 329-9050

                                                     5 Attorneys for Defendants
                                                       SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
                                                     6 JORGE   A. AGUILAR, CHRISTINE A. BAETA, JESSIE RYAN,
                                                       DARREL WOO, MICHAEL MINNICK, LISA MURAWSKI,
                                                     7 LETICIA   GARCIA, CHRISTINA PRITCHETT, MAI VANG,
                                                       and BOARD OF EDUCATION OF SACRAMENTO CITY
                                                     8 UNIFIED SCHOOL DISTRICT

                                                     9 Additional Attorneys on Final Page

                                                    10                                     UNITED STATES DISTRICT COURT
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11                              FOR THE EASTERN DISTRICT OF CALIFORNIA
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
                                                         BLACK PARALLEL SCHOOL BOARD et al.,                     Case No. 2:19-cv-01768-TLN-KJN
               LOZANO SMITH




                                                    13
                                                                                 Plaintiffs,                     NOTICE OF JOINT MOTION AND JOINT
                                                    14                                                           MOTION FOR STAY OF LITIGATION
                                                                 vs.                                             PENDING AGREED-UPON STRUCTURED
                                                    15                                                           SETTLEMENT NEGOTIATIONS; AND
                                                       SACRAMENTO CITY UNIFIED SCHOOL                            ORDER
                                                    16 DISTRICT et al.,
                                                                                                                 Judge:          Hon. Troy L. Nunley
                                                    17                                                           Courtroom.:     7
                                                                                 Defendants.
                                                    18                                                           Action Filed: September 5, 2019
                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;                     Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                     1                            NOTICE OF JOINT MOTION AND JOINT MOTION

                                                     2             TO THE HONORABLE COURT:

                                                     3             PLEASE TAKE NOTICE THAT Plaintiffs Black Parallel School Board, S.A., K.E., and C.S.

                                                     4   (“Plaintiffs”), and Defendants Sacramento City Unified School District, et al., and all of them (the

                                                     5   “District”) (collectively herein, “Parties”), through their respective counsel of record, hereby jointly

                                                     6   move this Court for a stay of this litigation for seven months so that the parties may engage in agreed-

                                                     7   upon structured settlement negotiations, as set forth below.

                                                     8             As the Parties jointly move for the requested stay and agree on the propriety and scope of same,

                                                     9   the Parties do not believe argument or appearance is necessary for the Court to consider the requested

                                                    10   stay, but are prepared to appear if the Court so orders.
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11                                            STATEMENT OF FACTS
      Tel 916-329-7433 Fax 916-329-9050




                                                    12             The Parties hereby stipulate to the following facts:
               LOZANO SMITH




                                                    13             Plaintiffs filed their Complaint and initiated the instant action on September 5, 2019 (ECF

                                                    14   No. 1).

                                                    15             Plaintiffs served the District with its Complaint on September 10, 2019, and filed the related

                                                    16   Proof of Service on October 17, 2019 (ECF No. 7).

                                                    17             Shortly after Plaintiffs’ service of the Complaint, the Parties engaged in communications to

                                                    18   negotiate a stay of this litigation for a designated period of time to allow the Parties to participate in

                                                    19   good faith negotiations toward a potential global resolution of this action, thereby preserving the

                                                    20   Parties’ and the Court’s time and resources.

                                                    21             On September 24, 2019, as the Parties’ communications described in paragraph 3 continued to

                                                    22   make progress and were ongoing, the Parties stipulated to and the Court granted an extension of time for

                                                    23   the District to respond to Plaintiffs’ Complaint to October 22, 2019 (ECF No. 5).

                                                    24             On October 21, 2019, as the Parties’ communications described in paragraph 3 continued to

                                                    25   make progress and were ongoing, the Parties stipulated to a second extension of time for the District to

                                                    26   respond to Plaintiffs’ Complaint and sought Court-approval of same; the Court granted the extension

                                                    27   on October 21, 2019 (ECF Nos. 10, 11).

                                                    28   ///
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -2-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                     1           As the Parties’ discussions as described in paragraph 3 continued and were fruitful, on

                                                     2   November 15, 2019, the Parties stipulated to a third extension of time for the District to respond to

                                                     3   Plaintiffs’ Complaint and sought Court-approval of same, which the Court ordered and approved on

                                                     4   November 15, 2019 (ECF Nos. 22, 23).

                                                     5           At the time of the Parties’ November 15 stipulation, the Parties anticipated that no further

                                                     6   extension of time for the District to respond to the Plaintiffs’ Complaint would be necessary and that by

                                                     7   or before December 20, 2019, the Parties would reach an agreement as to the stay of this litigation for a

                                                     8   designated period of time to allow the Parties to participate in good faith negotiations to seek global

                                                     9   resolution of this action, and thereby efficiently preserve the Parties’ and the Court’s time and resources.

                                                    10           The Parties have reached a final Structured Negotiations Agreement, which has been
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   memorialized in writing. A true and correct copy of the Structured Negotiations Agreement is attached
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   hereto as Exhibit “A” and incorporated by reference.
               LOZANO SMITH




                                                    13           Pursuant to the Structured Negotiations Agreement, the Parties seek this Court’s approval of a

                                                    14   stay of this litigation to afford the Parties time to complete the activities described in the Structured

                                                    15   Negotiations Agreement including, but not limited to, engaging third-party, neutral experts to evaluate

                                                    16   the District’s programs, policies, and services and then meeting to discuss the potential for global

                                                    17   resolution of this action.

                                                    18                                              GOVERNING LAW

                                                    19           This Court “has broad discretion to stay proceedings as an incident to its power to control its

                                                    20   own docket.” Clinton v. Jones (1997) 520 U.S. 681, 706-07 (citing Landis v. N. Am. Co. (1936) 299

                                                    21   U.S. 248). In fact,

                                                    22           the power to stay proceedings is incidental to the power inherent in every court to control
                                                                 the disposition of the causes on its docket with economy of time and effort for itself, for
                                                    23           counsel, and for litigants. How this can best be done calls for the exercise of judgment,
                                                                 which must weigh competing interests and maintain an even balance.
                                                    24

                                                    25   Landis, 299 U.S. at 254–55.

                                                    26           Correspondingly, as this very Court has recognized, “[c]ourts have applied their discretionary

                                                    27   authority to grant stays because it appeared that settlement discussions between the parties might prove

                                                    28   ///
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -3-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                     1   fruitful.” Johnson v. Village, Case No. No. 2:15-cv-02299-TLN-KJN, 2016 WL 1720710, *6 (E.D. Cal.

                                                     2   Apr. 29, 2016) (citing EEOC v. Canadian Indemnity Co., 407 F. Supp. 1366, 1368 (C.D. Cal. 1976)).

                                                     3                                             REQUEST FOR STAY

                                                     4          As outlined above, the Parties have successfully negotiated over the past several months an

                                                     5   agreed-upon structure for settlement discussions between the Parties, in the hope of reaching a global

                                                     6   resolution of this matter without the need for protracted litigation. The Parties now jointly move and

                                                     7   request that this Court stay this matter for seven months so that the Parties may engage in the activities

                                                     8   agreed-upon and outlined in the attached Structured Negotiations Agreement.

                                                     9          The Parties believe that a stay is justified because it will: (1) promote judicious use of the

                                                    10   Parties’ and Court’s time and resources; and (2) offer the opportunity for speedy resolution and relief
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   without protracted litigation, which is particularly critical where, as here, certain Plaintiffs are children
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   and Defendants are governmental entities or officials. Moreover, given the Parties negotiations to date,
               LOZANO SMITH




                                                    13   the Parties believe that a negotiated global resolution of this matter is viable, if given time to engage in

                                                    14   the activities necessary to reach such a resolution. The Parties also agree that these activities would be

                                                    15   significantly hindered if the Parties also had to engage in simultaneous motion and discovery practice.

                                                    16          This stay will also allow the Court to have continuing oversight over the matter at hand. The

                                                    17   Parties agree to keep the Court apprised of their progress by filing joint status reports every 90 days, to

                                                    18   be counted from the day the Court grants the requested stay.

                                                    19          Pursuant to the terms of the Structured Negotiations Agreement, any Party may withdraw from

                                                    20   settlement negotiations with sufficient advance written notice. If that occurs, the Parties will inform the

                                                    21   Court so that the Court may lift the stay accordingly.

                                                    22                                                 CONCLUSION

                                                    23          Based upon the foregoing, the Parties’ respectfully move the Court enter an order:

                                                    24          (1)     Staying this litigation for all purposes for seven months, including temporarily excusing

                                                    25   the Parties from complying with this Court’s Initial Pretrial Scheduling Order (ECF No. 4), so that the

                                                    26   Parties can focus on and engage in structured settlement negotiations;

                                                    27   ///

                                                    28   ///
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -4-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                     1          (2)     Extending the time for Defendants to respond to Plaintiffs’ Complaint until 30 days after

                                                     2   this stay is lifted upon order of this Court, should negotiations be unsuccessful or terminated by the

                                                     3   Parties; and

                                                     4          (3)     Scheduling a date for the Parties to file a joint status report, or scheduling a status

                                                     5   conference, that will permit the Parties to update the Court on the progress of settlement efforts 90 days

                                                     6   after the entry of an order granting this joint motion, and then scheduling a further report 90 days after

                                                     7   that during the requested stay.

                                                     8   Dated: December 19, 2019                               Respectfully Submitted,

                                                     9                                                          LOZANO SMITH
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11                                                          /s/ Sloan R. Simmons
                                                                                                                SLOAN R. SIMMONS
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                                                          ALYSSA R. BIVINS
                                                                                                                Attorneys for Defendants
               LOZANO SMITH




                                                    13                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT, JORGE A. AGUILAR, CHRISTINE
                                                    14                                                          A. BAETA, JESSIE RYAN, DARREL WOO,
                                                                                                                MICHAEL MINNICK, LISA MURAWSKI,
                                                    15                                                          LETICIA GARCIA, CHRISTINA PRITCHETT,
                                                                                                                MAI VANG, and BOARD OF EDUCATION OF
                                                    16                                                          SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                DISTRICT
                                                    17

                                                    18
                                                         Dated: December 19, 2019                               Respectfully submitted
                                                    19
                                                                                                                EQUAL JUSTICE SOCIETY
                                                    20                                                          DISABILITY RIGHTS CALIFORNIA
                                                                                                                NATIONAL CENTER FOR YOUTH LAW
                                                    21                                                          WESTERN CENTER ON LAW AND
                                                                                                                POVERTY
                                                    22

                                                    23
                                                                                                                /s/ Mona Tawatao (as authorized on 12/19/19)
                                                    24                                                          MONA TAWATAO
                                                                                                                Attorney for Plaintiffs
                                                    25                                                          BLACK PARALLEL SCHOOL BOARD, S.A., by
                                                                                                                and through his Next Friend, AMY A., K.E., by and
                                                    26
                                                                                                                through his Next Friend, JENNIFER E., and C.S.,
                                                    27                                                          by and through his General Guardian, SAMUEL S.

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -5-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                         LIST OF ADDITIONAL ATTORNEYS:
                                                     1

                                                     2   EVA PATERSON (SBN: 67081)
                                                         MONA TAWATAO (SBN: 128779)                         CARLY J. MUNSON (SBN: 254598)
                                                     3   Equal Justice Society                              BRIDGET CLAYCOMB (SBN: 312001)
                                                         1939 Harrison Street, Suite 818                    LAUREN LYSTRUP (SBN: 326849)
                                                     4   Oakland, California 94612                          Disability Rights California
                                                         Telephone: (415) 288-8700                          1831 K Street
                                                     5   Facsimile: (510) 338-3030                          Sacramento, California 95811
                                                         Email: mtawatao@equaljusticesociety.org            Telephone: (916) 504-5800
                                                     6                                                      Facsimile: (916) 504-5801
                                                                                                            Email: carly.munson@disabilityrightsca.org
                                                     7                                                             bridget.claycomb@disabilityrightsca.org
                                                                                                                   lauren.lystrup@disabilityrightsca.org
                                                     8

                                                     9   MICHAEL HARRIS (SBN: 118234)                       ANTIONETTE DOZIER (SBN: 244437)
                                                         National Center for Youth Law                      RICHARD ROTHSCHILD (SBN: 67356)
                                                    10   405 14th Street, Floor 15                          Western Center on Law and Poverty
                                                         Oakland, California 94612                          3701 Wilshire Boulevard, Suite 208
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   Telephone: (510) 835-8098                          Los Angeles, California 90010
      Tel 916-329-7433 Fax 916-329-9050




                                                         Facsimile: (410) 835-8099                          Telephone: (213) 487-7211
                                                    12   Email: mharris@youthlaw.org                        Facsimile: (213) 487-0242
                                                                                                            Email: adozier@wclp.org
               LOZANO SMITH




                                                    13
                                                                                                                   rrothschild@wclp.org
                                                    14
                                                         Attorneys for Plaintiffs
                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -6-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
                                                     1                                                      ORDER

                                                     2           Pursuant to the foregoing Joint Motion of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED that:

                                                     4           (1)     This action is temporarily stayed for seven months for all purposes to enable the Parties

                                                     5   to focus on and engage in early settlement efforts;

                                                     6           (2)     While this stay is in effect, the Parties are excused from complying with this Court’s

                                                     7   Initial Pretrial Scheduling Order (ECF No. 4);

                                                     8           (3)     While this stay is in effect, the Defendants are not required to file a responsive pleading

                                                     9   until 30 days after any stay in this action is lifted; and

                                                    10           (4)     The Parties shall file an initial status report no later than (90 days from the date of this
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   order), and file a subsequent status report on (90 days after that) so long as this stay remains in effect
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   unless otherwise ordered by the Court.
               LOZANO SMITH




                                                    13           IT IS SO ORDERED.

                                                    14   Dated: December 20, 2019

                                                    15
                                                                                                                      Troy L. Nunley
                                                    16                                                                United States District Judge

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Not. & Joint Mot. for Stay of Litigation;        -7-          Black Parallel School Bd. et al. v. SCUSD et al.
                                                         & Order                                                                   Case No. 2:19-cv-01768-TLN-KJN
